
	
		I
		112th CONGRESS
		2d Session
		H. R. 4092
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2012
			Mr. Gibson introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the National Defense Authorization Act for
		  Fiscal Year 2012 to provide clarification of the relationship of certain
		  constitutional rights to provisions of law relating to the military detention
		  of certain covered person.
	
	
		1.Clarification of relationship
			 of constitutional rights to provisions of law relating to the military
			 detention of certain covered personsThe National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81) is amended—
			(1)in section 1021,
			 by adding at the end the following new subsection:
				
					(g)Preservation of
				constitutional rightsNotwithstanding any other provision of this
				section, the writ of habeas corpus shall remain available to any individual
				detained within the United States and no American citizen or lawful resident
				may be detained without all the rights of due process to include, but not
				limited to—
						(1)the right to a
				speedy and public trial by an impartial jury;
						(2)the right to be
				informed of the nature of the accusation;
						(3)the right to be
				confronted with the witnesses against them;
						(4)the right to have
				compulsory process for obtaining witnesses in their favor;
						(5)the right to have
				the assistance of legal counsel; and
						(6)all other rights
				afforded to them by the Constitution of the United
				States.
						;
				and
			(2)in section 1022,
			 by adding at the end the following new subsection:
				
					(f)Preservation of
				constitutional rightsNotwithstanding any other provision of this
				section, the writ of habeas corpus shall remain available to any individual
				detained within the United States and no American citizen or lawful resident
				may be detained without all the rights of due process to include, but not
				limited to—
						(1)the right to a
				speedy and public trial by an impartial jury;
						(2)the right to be
				informed of the nature of the accusation;
						(3)the right to be
				confronted with the witnesses against them;
						(4)the right to have
				compulsory process for obtaining witnesses in their favor;
						(5)the right to have
				the assistance of legal counsel; and
						(6)all other rights
				afforded to them by the Constitution of the United
				States.
						.
			
